DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Response to Amendment
Claims 1-5 and 16-32 remain(s) pending in the application.  Applicant's amendments to the Claims are responsive to the Final Office Action mailed 11/13/2020, hereafter FOA.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 5 
In response to applicant’s argument, with respect to claims 1 and 5 regarding Caldwell failing to disclose the limitation “apply a torque limit to the hydraulic machines, the hydraulic machine torque limit being selected to be below a prime mover torque limit in dependence upon a current prime mover speed”, the examiner respectfully disagrees.  The applicant further argued that there is a difference between torque control and torque limiting, in that torque limiting is like torque control except that the torque is prevented from exceeding a particular value regardless of a torque demand.  The applicant further argued that Caldwell merely ‘applies’ a torque limit, but does not ‘select’ a torque limit prior to application, and specifically does not ‘select’ a torque limit in dependence upon a current prime mover speed as claimed.  In response, it is fundamentally necessary for the torque limit to be selected before application.  It is impossible to limit the value of something without first selecting what the limit is.  Furthermore, the ‘selected torque limit’ of Caldwell is in dependence upon a current prime mover speed.  Previously the examiner had pointed to [0120, 0144 & 0168] as evidence of the torque limit being in dependence upon a current prime mover speed.  The applicant stated that this is improper because the embodiment of [0144, 0168] fail to disclose the torque limit with respect to prime mover speed.  The applicant further noted the relationships between prime mover speed, pressure and flow, and their effects on torque.  It is this precise relationship by which the examiner was relying upon in the FOA.  It appears that the applicant and examiner agree on the relationship between prime mover speed, pressure and flow, and their effects on torque.  The applicant further stated “pressure can be varied as a function of flow alone, without any impact on speed”; OR “flow can be varied as a function of pressure alone, without any in dependence upon a current prime mover speed”.
In response to applicant’s argument, with respect to the dependent claims regarding Armstrong; Brian S. R. et al. US 20090123313 Al, hereinafter Armstrong, failing to cure the deficiencies of Caldwell above, the examiner respectfully disagrees.  The examiner did not rely on Armstrong to cure argued deficiencies above and therefore this argument is moot.

Drawings
Figure 8a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 3A and 3B are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “118” has been used to designate both Fd and “final output demand” [0194].
Fig. 3B are objected to because reference numbers 110/120 and 112/122 appear to be inputting the same inputs.  110/120 are identified as “current engine speed measurement” [0194] and “engine speed as currently measure” [0197], respectively.  112/122 are identified as “engine speed setpoint” [0194] and “engine speed setpoint” [0197], respectively. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 1 and 5 are objected to because of the following informalities:  
Claim 1 Ln 18-19, please amend to --the hydraulic machine torque limit being selected to be below a prime mover torque limit, the prime mover torque limit is in dependence on a current prime mover speed--.
Claim 5 Ln 17-18, please amend to -- the hydraulic machine torque limit being selected to be below a prime mover torque limit, the prime mover torque limit is in dependence on a current prime mover speed --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 16 and 17 Ln 2-3 cites the limitation "implement one or more rates of change of torque”.  It is unclear to which previous limitation the ‘rates of change of torque’ is to be applied to ‘the torque limit’ (Claim 1 line 17-18), the ‘prime mover torque limit’ (Claim 1 line 19) or a previously undisclosed torque, such as a current prime mover torque, or a current hydraulic machine torque.  Further complicating the issue, is that if the ‘rate of change’ is applied to the hydraulic machine torque limit, a situation could arise whereby the prime mover torque limit changes at a particular rate (greater than the rate of change) results in a hydraulic machine torque limit that is greater than the prime mover torque limit.  This would result in a 112(d) issue as stated below.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --applicable to the hydraulic machine torque limit--.
Claim 3 is rejected for its dependence upon claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 2, 16 and 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 and 16 Ln 2-3, as stated above, results in a scenario whereby the hydraulic machine torque limit is greater than the prime mover torque limit.  Therefore, this claim fails to include all the limitations of the claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 26 Ln 1-2, states the limitation “the hydraulic machine comprises one or more electronically commutated machines”.  Claim 1 Ln 2-4 and 8-16 previously discloses the components of a electronically commutated machine.  Therefore, this claim fails to further limit the subject matter of the claim upon which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 18-26, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CALDWELL; Niall James et al. US 20170284388 A1, hereinafter Caldwell.
Regarding claim 1, Caldwell discloses (Fig. 1, 21) an apparatus comprising 
a prime mover (“electric motor” [0144]) and 
a plurality of hydraulic actuators (depicted as six in Fig. 21),
a hydraulic machine (Fig. 1) having 
a rotatable shaft (8) in driven engagement with the prime mover and comprising 
a plurality of working chambers (“plurality of working chambers” (4), [0102]) having a volume which varies cyclically with rotation of the rotatable shaft [0102], 
a hydraulic circuit (101, 102) extending between a group of one or more working chambers of the hydraulic machine and one or more of the hydraulic actuators [101], 
each working chamber of the hydraulic machine comprising 
a low-pressure valve (14) which regulates the flow of hydraulic fluid between the working chamber and a low-pressure manifold (16, [0008]) and 
a high-pressure valve (18) which regulates the flow of hydraulic fluid between the working chamber and a high-pressure manifold (20, [0008]), 
the hydraulic machine being configured to actively control at least the low-pressure valves of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby the net displacement of hydraulic fluid by the group of 
the apparatus comprises a machine controller (12) which is operable to apply a torque limit to the one or more hydraulic machines, the hydraulic machine torque limit being selected to be below a prime mover torque limit in dependence on a current prime mover speed [0120]. 
Regarding claim 4, Caldwell discloses (Fig. 1) there is a plurality of said groups of working chambers having respective demand signals [0002], and wherein the controller implements the torque limit while prioritizing the torque of one or more said groups of working chambers over the torque of one or more other said groups of working chambers [0120], or wherein there is a plurality of said groups of working chambers and wherein in at least some circumstances, the controller causes one or more of said groups of working chambers to carry out motoring cycles while one or more other of said groups of working chambers carry out pumping cycles, to thereby use torque from the motoring to supplement the engine torque and thereby assist the torque generated by said pumping. 

Regarding claim 5, Caldwell discloses (Fig. 1) a method of operating an apparatus, the apparatus comprising a prime mover (“electric motor” [0144]) and a plurality of hydraulic actuators (depicted as six in Fig. 21), a hydraulic machine (Fig. 1) having a rotatable shaft (8) in driven engagement with the prime mover and comprising a plurality of working chambers (“plurality of working chambers” (4), [0102]) having a volume which varies cyclically with rotation of the rotatable shaft [0102], a hydraulic 
 the method characterized by applying a torque limit to the one or more hydraulic machines [0120]. 
Regarding claim 18, Caldwell discloses (Fig. 1) the prime mover is configured to provide displacement to two or more actuators (depicted as six in Fig. 21), and the method may comprise applying, a different torque limit on the hydraulic machine, in response to a demand associated with each actuator. 
Regarding claim 19, Caldwell discloses (Fig. 1) receiving one or more signals (28) (e.g. signals associated with a measurement of speed error, available torque, engine load, one or more pressure measurements, etc) and thereby determining the current torque applied to the hydraulic machine [0101], and may comprise subsequently increasing or decreasing the torque limit in response to the one or more signals. 
Regarding claim 20, Caldwell discloses (Fig. 1) receiving a measurement of 
optionally by calculating a product of outlet pressure and displacement demand or comprising receiving a measurement of the rotational speed of the rotatable shaft and a value representative of displacement demand and thereby calculating an estimate of the flow delivered, optionally by calculating a product of displacement demand and speed of rotation of the rotatable shaft. 
Regarding claim 21, Caldwell discloses (Fig. 1) receiving a measurement of the rotational speed (28) of the rotatable shaft and calculating an estimate of exerted torque [0120] and 
optionally further calculating an estimate of the mechanical power absorbed, or calculating an estimate of the flow delivered and optionally further calculating an estimate of the fluid power, optionally further comprising receiving one or more further parameters associated with the hydraulic machine (e.g. volumetric displacement and mechanically efficiency, optionally taking into account pressure, speed, temperature etc.) to thereby improve the said estimate of the mechanical power absorbed or the fluid power. 
Regarding claim 22, Caldwell discloses (Fig. 1) receiving a measurement of current pressure [0137], calculating a displacement limit [0137] required to exert a torque at the said pressure and limiting the output displacement such that it does not exceed the displacement limit to thereby limit the torque [0120]. 
Regarding claim 23, Caldwell discloses (Fig. 1) receiving a measurement of current rotational speed (28) of the rotatable shaft, calculating a displacement limit 
or comprising receiving a measurement of current pressure, and current rotational speed of the rotatable shaft, and calculating a displacement limit required to absorb a power at the said pressure and rotational speed and limit the output displacement. 
Regarding claim 24, Caldwell discloses (Fig. 1) receiving and/or calculating an estimate of the available torque of the prime mover (e.g. the engine) and setting a hydraulic machine torque limit wherein the torque limit is dependent on the prime mover speed [0120]. 
Regarding claim 25, Caldwell discloses (Fig. 1) the apparatus is a vehicle (“aircraft” [0001]). 
Regarding claim 26, Caldwell discloses (Fig. 1, 3) the hydraulic machine comprises one or more electronically commutated machines [0048, 0144]. 
Regarding claim 28, Caldwell discloses (Fig. 1) the apparatus is a vehicle (“aircraft” [0001]). 
Regarding claim 30, Caldwell discloses (Fig. 1) the hydraulic machine comprises one or more electronically commutated machines [0048, 0144].
Regarding claim 31, Caldwell discloses (Fig. 1) the machine controller (12) is operable to receive a measurement (28) of current prime mover speed ([0102] states “A shaft position and speed sensor (10) determines the instantaneous angular position and speed of rotation of the shaft, and informs a controller, by way of electrical connection (28)”).
Regarding claim 32, Caldwell discloses (Fig. 1) the method comprises receiving a measurement (28) of current prime mover speed ([0102] states “A shaft position and speed sensor (10) determines the instantaneous angular position and speed of rotation of the shaft, and informs a controller, by way of electrical connection (28)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 16, 17, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell, in view of Armstrong; Brian S. R. et al. US 20090123313 A1, hereinafter Armstrong.  
Caldwell and Armstrong are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (variable displacement machines controlled via low/high pressure valves).  MPEP2141.01(a) I.
Regarding claim 2, Caldwell discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the hydraulic machine controller is further operable to cause the hydraulic machine to implement one or more rates of change of torque, optionally in dependence on the RPM, the current 
Armstrong discloses (Fig. 1-4) a hydraulic machine (Fig. 1) having 
a rotatable shaft (“shaft” [0025]) 
a plurality of working chambers (45) having a volume which varies cyclically with rotation of the rotatable shaft [0022], 
a hydraulic circuit (19) extending between a group of one or more working chambers of the hydraulic machine, 
each working chamber of the hydraulic machine comprising valving (15)
which regulates the flow of hydraulic fluid between the working chamber and a low-pressure manifold (27, [0023]) and 
which regulates the flow of hydraulic fluid between the working chamber and a high-pressure manifold (25, [0023]), 
the hydraulic machine being configured to actively control at least the valving of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby the net displacement of hydraulic fluid by the group of one or more working chambers, responsive to a demand signal [0024-0029], wherein 
the apparatus comprises a machine controller (17) which is operable to apply a torque limit to the one or more hydraulic machines (71, [0029] discloses applying a valve setting, hereinafter current valve setting, associated with a particular torque/torque limit to the machine), 
wherein the hydraulic machine controller is further operable to cause the 
optionally in dependence on the RPM, the current torque, the additional temporary torque limit, the maximum prime mover torque and/or a safety factor.
Armstrong further discloses said implementation reduces variations in output torque and output speed at constant fluid conditions [0005-0006].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Caldwell, by implementing the rates of change of torque (valve control in accordance with torque control), as taught by Armstrong , for the purpose of reducing variations in output torque and speed at constant fluid conditions.
Regarding claim 3, Armstrong discloses (Fig. 1-4) the one or more rates of change of torque comprises a first rate of change of torque and a second rate of change of torque (as depicted in Fig. 4, each line depicts a particular valve setting and associated torque at that setting and cyclic position, [0028] discloses and exemplar 127 valve settings which according to the interpretation above for claim 2 would result in at least 126 ‘rates of change’) and the hydraulic machine controller is operable to cause the hydraulic machine to implement a first rate of change (any of the 126 valve settings that is not the current/127th valve setting) of hydraulic machine torque when the prime mover is operating below the additional temporary torque limit (interpreted above as the th valve setting or the first rate of change valve setting) of hydraulic machine torque when the prime mover is operating at or above the additional temporary torque limit (interpreted above as the current valve setting, the ‘second rate of change’ valve setting be selected from the chart of Fig. 4/5 whereby a lesser than the current torque is selected), 
optionally wherein the first rate of change of torque is faster than the second rate of change of torque. 

Regarding claim 29, Caldwell discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the apparatus is an excavator.  Instead Caldwell discloses implementing in various apparatuses including an aircraft.
Armstrong discloses (Fig. 1-4) a hydraulic machine (Fig. 1) having 
a rotatable shaft (“shaft” [0025]) 
a plurality of working chambers (45) having a volume which varies cyclically with rotation of the rotatable shaft [0022], 
a hydraulic circuit (19) extending between a group of one or more working chambers of the hydraulic machine, 
each working chamber of the hydraulic machine comprising valving (15)
which regulates the flow of hydraulic fluid between the working chamber 
which regulates the flow of hydraulic fluid between the working chamber and a high-pressure manifold (25, [0023]), 
the hydraulic machine being configured to actively control at least the valving of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby the net displacement of hydraulic fluid by the group of one or more working chambers, responsive to a demand signal [0024-0029], wherein 
the apparatus comprises a machine controller (17) which is operable to apply a torque limit to the one or more hydraulic machines (71, [0029] discloses applying a valve setting, hereinafter current valve setting, associated with a particular torque/torque limit to the machine),
wherein the apparatus can be implemented in In order to improve the workability and comfort during the operation of various off-highway construction and agriculture vehicles, including but not limited to skid-steer loaders, mini-excavators, and air seeders [0005].
It would have been obvious to one of ordinary skill in the art to use the known technique of implementing the apparatus/work machine of Caldwell in an excavator to provide torque and flow outputs as taught by Armstrong.


Regarding claim 16, Caldwell discloses the claimed invention substantially as claimed, as set forth above for Claim 5 except fails to explicitly state that the method 
Armstrong discloses (Fig. 1-4) a hydraulic machine (Fig. 1) having 
a rotatable shaft (“shaft” [0025]) 
a plurality of working chambers (45) having a volume which varies cyclically with rotation of the rotatable shaft [0022], 
a hydraulic circuit (19) extending between a group of one or more working chambers of the hydraulic machine, 
each working chamber of the hydraulic machine comprising valving (15)
which regulates the flow of hydraulic fluid between the working chamber and a low-pressure manifold (27, [0023]) and 
which regulates the flow of hydraulic fluid between the working chamber and a high-pressure manifold (25, [0023]), 
the hydraulic machine being configured to actively control at least the valving of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby the net displacement of hydraulic fluid by the group of one or more working chambers, responsive to a demand signal [0024-0029], wherein 
the apparatus comprises a machine controller (17) which is operable to apply a torque limit to the one or more hydraulic machines (71, [0029] discloses applying a valve setting, hereinafter current valve setting, associated with a particular torque/torque limit to the machine), 
wherein the hydraulic machine controller is further operable to cause the hydraulic machine to implement one or more rates of change of torque (51, 69, ‘rate of change of torque’ has been interpreted as the difference between the current torque and associated current valve setting and a newly demanded/required torque, this is accomplished at 51 and 69 by knowing the existing valve setting at 51 and selecting a new valve setting at 69 thereby implementing a ‘rate of change’ to the applied torque of the machine), 
wherein the method comprises causing the hydraulic machine to implement one or more rates of change of torque (51, 69, ‘rate of change of torque’ has been interpreted as the difference between the current torque and associated current valve setting and a newly demanded/required torque, this is accomplished at 51 and 69 by knowing the existing valve setting at 51 and selecting a new valve setting at 69 thereby implementing a ‘rate of change’ to the applied torque of the machine),
optionally in dependence on the RPM, the current torque, an additional temporary torque limit, the maximum prime mover torque and/or a safety factor.
Armstrong further discloses said implementation reduces variations in output torque and output speed at constant fluid conditions [0005-0006].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Caldwell, by implementing the rates of change of torque (valve control in accordance with torque control), as taught by Armstrong , for the purpose of reducing variations in output torque and speed at constant fluid conditions.
Regarding claim 17, Caldwell discloses (Fig. 1) the method comprises causing the hydraulic machine to implement one or more rates of change of torque, wherein the th valve setting) of hydraulic machine torque when the prime mover is operating below the additional temporary torque limit (interpreted above as the current valve setting, the ‘first rate of change’ valve setting be selected from the chart of Fig. 4/5 whereby a greater than the current torque is selected) and a second rate of change (any of the 125 valve settings that is not the current/127th valve setting or the first rate of change valve setting) of hydraulic machine torque when the prime mover is operating at or above the additional temporary torque limit (interpreted above as the current valve setting, the ‘second rate of change’ valve setting be selected from the chart of Fig. 4/5 whereby a lesser than the current torque is selected), 
optionally wherein the first rate of change of torque is faster than the second rate of change of torque. 
Armstrong further discloses said implementation reduces variations in output torque and output speed at constant fluid conditions [0005-0006].
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Caldwell, by implementing the rates of change of torque (valve control in accordance with torque control), as taught by Armstrong , for the 

Regarding claim 27, Caldwell discloses the claimed invention substantially as claimed, as set forth above for Claim 5 except fails to explicitly state that the apparatus is an excavator.  Instead Caldwell discloses various apparatuses including an aircraft.
Armstrong discloses (Fig. 1-4) a hydraulic machine (Fig. 1) having 
a rotatable shaft (“shaft” [0025]) 
a plurality of working chambers (45) having a volume which varies cyclically with rotation of the rotatable shaft [0022], 
a hydraulic circuit (19) extending between a group of one or more working chambers of the hydraulic machine, 
each working chamber of the hydraulic machine comprising valving (15)
which regulates the flow of hydraulic fluid between the working chamber and a low-pressure manifold (27, [0023]) and 
which regulates the flow of hydraulic fluid between the working chamber and a high-pressure manifold (25, [0023]), 
the hydraulic machine being configured to actively control at least the valving of the group of one or more working chambers to select the net displacement of hydraulic fluid by each working chamber on each cycle of working chamber volume, and thereby the net displacement of hydraulic fluid by the group of one or more working chambers, responsive to a demand signal [0024-0029], wherein 
the apparatus comprises a machine controller (17) which is operable to apply a torque limit to the one or more hydraulic machines (71, [0029] discloses applying a 
wherein the apparatus can be implemented in In order to improve the workability and comfort during the operation of various off-highway construction and agriculture vehicles, including but not limited to skid-steer loaders, mini-excavators, and air seeders [0005].
It would have been obvious to one of ordinary skill in the art to use the known technique of implementing the apparatus/work machine of Caldwell in an excavator to provide torque and flow outputs as taught by Armstrong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745